Title: From George Washington to Major Benjamin Tallmadge, 2 January 1779
From: Washington, George
To: Tallmadge, Benjamin


  
    Dear Sir
    Philada 2d January 177[9].
  
I have recd your favr of the 23d ulto inclosing a letter No. 5 from C——. I have no new instructions to give him and therefore if you see or write to him only desire him to comply as near as possible with those already sent to him. There are regular Expresses established between Danbury and the Head Quarters of the Army and you therefore need not in future send a special Messenger the whole way. Send your letters to General Putnam letting him know that they are to be forwarded with dispatch I shall get them sooner than by a single Express. I am Dear Sir Your most obt Servt

  Go: Washington

